Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 10, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
  160551(70)                                                                                                David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 160551
  v                                                                  COA: 343255
                                                                     Saginaw CC: 16-042719-FC
  ROBERT LANCE PROPP,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its brief on appeal is GRANTED. The brief will be accepted as timely filed if
  submitted on or before March 1, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 10, 2021

                                                                                Clerk